The petitioner testified in her own behalf, and on behalf of the respondent, the bookkeeper of the company, Mrs. Charlotte Bojar, testified.
After hearing the testimony of both parties I find that the petitioner failed to sustain the burden of proving that she sustained an accident arising out of and in the course of her employment on April 1st, 1925, but that the evidence showed that she was not employed by the respondent on that date.
Accordingly, I hereby order that the case be dismissed without cost to either party.
Charles E. Coebtn,

Deputy Commissioner.